ACCEPTED
                                                                                            05-17-01457-CV
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                          6/3/2018 12:46 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                              NO. 05-17-01457-CV

                                                         FILED IN
                                                  5th COURT OF APPEALS
                      IN THE COURT OF APPEALS         DALLAS, TEXAS

                   FOR THE FIFTH DISTRICT OF TEXAS6/4/2018 12:00:00 AM
                                                        LISA MATZ
                          AT DALLAS, TEXAS                Clerk




                           CHARLES CHANG, M.D.,,
                                Appellant,

                                         v.

                              ASHLEY L. DENNY,
                                  Appellee.


                    On Appeal from the 401'1 District Court
                           Collin County, Texas
                         Cause No. 401-02470-2013
                            (Ron. Mark Rusch)


    APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE BRIEF OF APPELLEE


TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:

      COMES NOW, Appellee Ashley L. Denny ("Appellee"), and in accordance

with rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure, files this

Unopposed Motion for Extension of Time to File Brief of Appellee ("Motion"). In

support of her Motion, Appellee respectfully represents as follows:


APPELLEE'S UNOPPOSED
                  FORMOTION
                     EXTENSION                OF TIME TO FILE BRIEF OF APPELLEE   PAGE 1
       1.      Appellant filed his 50-page brief on May 15, 2018, following an

unopposed 30-day extension that was granted by the Court.

      2.       Consequently, Appellee's brief is due June 14, 2018. Appellee requests

a 30-day extension of time to file her Brief of Appellee. Because July 14, 2018 falls

on a Saturday, Appellee's request is that the deadline is extended to Monday, July

16, 2018.

      3.       This is Appellee's first request for an extension of time to file her Brief

of Appellee.

      4.       Counsel for Appellant, Diana L. Faust, does not oppose the requested

extension.

      5.       Appellee's lead counsel, Mr. Michael Pezzulli, respectfully makes this

request in the interest of justice, and not for the purposes of delay. Appellant's brief

is lengthy (50 pages), the issues presented are complex and contain parts and

subparts, and the record is voluminous. Counsel for Appellee requests the same, or

substantially the same amount of time, extended to Appellant to prepare and submit

a responsive brief so as not to cause prejudice to Appellee.

      6.       Further circumstances make it exceedingly difficult to respond to

Appellant's brief within the current deadline. Mr. Pezzulli has undergone a medical

procedure since the time Appellant filed his brief, namely an interocular lens surgery

in his right eye to remove a cataract and to implant a prosthetic lens. This procedure


APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLEE        PAGE 2
keeps Mr. Pezzulli from being able to work full time for approximately a week, if

not more, reducing the amount of time he can dedicate to Appellee's response.

Counsel makes this request for extension in the interest of justice and not to delay or

cause prejudice.

       THEREFORE, Appellee Ashley L. Denny moves this Court for an Order

granting an extension of time of thirty days so that the Brief of Appellee will be due

on July 16, 2018, and for such other and further relief to which Appellee shows

herself justly entitled.



                                 Respectfully submitted,




                                 Mich:l~:f-~~
                                 The Law Office of Michael F. Pezzulli, PLLC
                                 State Bar No. 15881900
                                 michael@comiroom. com
                                 880 Country Club Rd.
                                 Fairview, Texas 75069
                                 (972) 713-1300
                                 (972) 713-1333 fax

                                 ATTORNEY FOR APPELLEE
                                 ASHLEY L. DENNY




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF TiME TO FILE BRIEF OF APPELLEE     PAGE 3
                      CERTIFICATE OF CONFERENCE

        I hereby certify that, on May 31,2018, Mr. Michael F. Pezzulli, counsel for
Appellee, conferred via email with counsel for Appellant, Ms. Diana L. Faust,
regarding this motion to extend the deadline for filing the Brief of Appellee. Ms.
Faust advised she does not oppose the requested extension of time of thirty days to
file the Brief of Appellee.




                         CERTIFICATE OF SERVI CE

      I hereby cetiify that I served a true and correct copy of this Motion upon all
counsel of record, via efile, on this the 3rd day of June, 2018, at the following
addresses:


Ms. Diana L. Faust                                                     VIAEFILE
diana.faust@cooperscully. com
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, Texas 75202

Russell G. Thornton
rthomton@trtblaw.com
Thiebaud Remington Thornton & Bailey L.L.P.
Two Energy Square
4849 Greenville Avenue, Suite 1150
Dallas, Texas 75206

Counsel for Appellant




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLEE   PAGE 4